DETAILED ACTION
This action is pursuant to the claims filed on January 19, 2018. Claims 14-33 are pending. A first action on the merits of claims 14-33 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 14-20 and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrichs et al. (hereinafter ‘Friedrichs’, U.S. PGPub. No. 2012/0215216), and further in view of Gilbert (U.S. PGPub. No. 2011/0071518).
In regard to independent claim 14 and dependent claims 15-20 and 25-33, Friedrichs discloses a method for controlling an output from an electrosurgical generator ([0006]-[0010]), the method comprising: 
converting a first direct current (DC) from an electrical energy source to a second DC using a boost converter ([0024]: electrosurgical generator 100 comprises a DC-DC buck converter 101);
converting the second DC to an alternating current using a pulse width modulation (PWM) resonant inverter ([0024]: DC-AC boost inverter is electrically coupled to the DC-DC buck converter 101; [0028]: output of the PWM 123 is an input signal to the DC-AC Boost which varies the duty cycle d2 depending upon the mode of operation);
sensing a current of the boost converter and a voltage at an output of the PWM inverter ([0025]: measuring the current through inductor 103 and the voltage at the output of DC-AC boost inverter 102, [0026][0029]);
selecting one among a plurality of output characteristics based on the sensed voltage and sensed current ([0024]-[0029]: the different modes are selected based upon the measured current and voltage); and
generating a first control signal to control the boost converter and a second control signal to control the PWM inverter, according to a predetermined control mode for the selected output characteristic ([0030]-[0076] explains the selection of operating modes, including constant voltage, constant power, and constant current modes via modifying the duty cycle signals of DC-DC buck converter 101 and DC-AC boost inverter 102, thus meeting claim 15; claims 31-33).
However, Friedrichs does not disclose that the PWM resonant inverter is a phase-shifted pulse width modulation resonant inverter and determining a tissue impedance based on the sensed voltage and the sensed current and selecting one among the plurality of output characteristic based on the determined tissue impedance.
Gilbert teaches an electrosurgical generator comprising a multi-pole phase-shifted PWM resonant inverter (RF output stage 28 in Fig. 2, [0008]-[0010]) that is configured to generate RF waveforms having various duty cycles, peak voltages, waveform crest factors, and other parameters suitable for specific electrosurgical modes ([0022]). Specifically, Gilbert teaches that the pairs of the switching components (40a-40d) of the inverter (28) are activated in synch or out of synch and having a fixed phase, so as to generate a plurality of waveforms of varying duty cycle depending upon the desired mode/desired RF waveform ([0032]). Gilbert further explains that a drive signal for the inverter is based upon a feedback control loop in which a plurality of sensors measure a variety of tissue and energy properties including tissue impedance, temperature, output current and/or voltage ([0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method step of controlling the output of the electrosurgical generator of Friedrichs by incorporating the phase-shifted PWM resonant inverter and generating the second control signal 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine a tissue impedance based on the sensed voltage and the sensed current as one of the plurality of operating parameters for controlling the operation of the resonant inverter since the use of any of the known tissue and energy properties including, tissue impedance, tissue temperature, and measured current and voltage, as feedback signal to adjust power outputted by the generator is well-known in the art ([0023]). 
In regards to claim 29, Gilbert further teaches a plurality of boost converters to lower ripples of the voltage and current input to the PS-PWM resonant inverters ([0028]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a plurality of boost converters so as to reduce ripples of the incoming line voltage and provide a desired constant voltage output ([0028]).
In regards to claim 30, Friedrichs/Gilbert combination inherently teaches sampling the sensed voltage and sensed current to obtain a predetermined number of samples using some sort of analog-to-digital converters since any analog signal is sampled at a certain sampling rate and is digitized for further data analysis. Furthermore, given the well-known sampling theorem in signal processing field, one of ordinary skill in the art would sample at least two times the maximum frequency of the analog signal, in this case, the sensed voltage and sensed current .  
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrichs and Gilbert as applied to claim 15/14 above, and further in view of Gines (U.S. PGPub. No. 6,033,399).
In regards to claims 21-24, Friedrichs/Gilbert combination discloses the method as claimed in claim 15/14 and discussed above. However, Friedrichs/Gilbert combination does not disclose selecting the different output characteristics based upon a plurality of predetermined impedance values.
Gines teaches a power control system (10 in Fig. 1) which monitors tissue impedance throughout a treatment and compares it to a desired impedance measurement (signal A represents the desired tissue impedance and signal B represents the measured tissue impedance) and generates a drive signal C to be inputted to a controller to adjust or terminate the output characteristic of an electrosurgical generator (col. 5, ln. 48-64). Gines further shows a standard power curve and adaptive power curve (Fig. 4(a) and 4(b)) in which at low impedance, the output is typically in the constant current mode, at midranges of impedance, the output is in a constant power mode and ideally, as the impedance becomes large and the output power mode is at a constant voltage mode. Gines clearly shows three impedance thresholds (‘J’, ‘K’, ‘L’ in Fig. 4b) for switching between constant power mode and constant voltage mode. While not explicitly shown, Gines also teaches a first impedance predetermined value (the impedance when power is ‘A’ in Fig. 4b) for switching from constant current to constant power output characteristic (col. 7, ln. 20-col. 8, ln. 42). Given that Friedrichs/Gilbert combination selects different output characteristics (Friedrichs, [0030]-[0076]) based upon impedance monitoring (Gilbert, [0024]), it .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. U.S. Pat. No. 9,872,791. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘719 claims a generator comprising all the components that perform the method steps as claimed in independent claim 14 and its dependent claims. Specifically, with respect to independent claim 14, Patent ‘791 claims a power converter, a boost converter, a phase-shifted pulse width modulation resonant inverter, a plurality of sensors, a controller configured to determine a tissue impedance and an output controller configured to select one among a plurality of output characteristics based on the tissue impedance and a second control signal to control the PS-PWM resonant inverter (see claim 1). Patent ‘791 also claims shifting from one output characteristic to another output characteristic (constant current, constant power and constant voltage, see claim 2-9) by comparing to three predetermined impedance values. Patent ‘791 also claims a plurality of .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        2/19/2020